Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Restriction/Election
Applicant's election with traverse of group I, claims 1-16 in the reply filed on 11/10/20 is acknowledged.  Applicant’s election of the following species is also acknowledged: Species 1 (a specific pyrimidine derivative): Cidofovir, Species 2 (a specific disease): human herpesvirus (HSV), Species 3 (a specific liposomal base): plasticized base, Species 4 (specific antiviral agent): acyclovir.
The traversal is on the ground(s) that the search of both the inventions will not pose burden of the office and no evidence has been provided to show that pyridine derivatives can be used for somnolence.  This is not found persuasive because as disclosed in the restriction election pyrimidine derivatives can be used for treating somnolence as is taught in (US PG pub. 2010/0240653, claims 40 and 50), pyrimidine and pyrrolidine derivatives and somnolence along with several disorder being treated such as cognitive disorders). Additionally, searching various pyrimidine derivatives would not yield a search for method of treating skin lesions and infections thereof which includes myriad of distinct lesion and infection causing factors including viral or non-viral. As also indicated in the restriction election the two inventions fall into different classification groups and have acquired a separate status in the art in view of their different classification. Thus there will be search burden to the office to search distinctly 
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/10/20.

Claim Rejections - 35 USC § 112 (Written Description)

	The following is a quotation of 35 U.S.C. 112(a):
(a) The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. An adequate written description of a chemical invention also requires a precise definition, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). See also Ariad Pharmaceuticals Inc. v. Eli Lilly & Co. 94 USPQ2d 1161, 1176-77 (Fed. Cir. 2010). When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004). See also MPEP 2163. 
Here, the state of the art is poorly developed with regard to the claimed subject matter, as confirmed by Herschman et al. (USP 6,268,349 in column 2, lines 19-30) which teaches that “not every antiviral agent's function is fully defined in terms of its interaction with a target virus through one or a series of the indicated events; much less is understood where an antiviral agent is employed to treat a new viral infection, especially if the antiviral agent has been poorly characterized. Without the knowledge of a virus' genetic traits and the chemical properties of an antiviral agent, treatment of a viral infection becomes unpredictable. The reference thus teaches unpredictability due to genetic traits’ and chemical and physical characteristics of the antiviral agent). Conversely, the specification discloses only a formulation of cidofovir in poloxamer gel , versabase or petrolatum base to be used topically for treating HSV, however without any experimental evidence to treat subjects’ skin lesion or infection thereof being treated and these are not viewed as being reasonably representative of the genus in its claimed scope because no readily apparent combination of identifying characteristics within myriad of pyrimidine derivatives has been provided which provides structural and 

Claim Rejections - 35 USC § 112(a) (Scope of enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for method of treating herpes virus (skin lesion/infection), caused due to a virus, by administering topically a composition comprising about 1% (w/w) to about 20% (w/w) based on the composition comprising a specific pyrimidine derivative, cidofovir in a liposomal base, does not reasonably provide enablement for treating any and every possible skin lesion or infection (caused due to any kind of factor such as viral or non-viral)  thereof by administering any or every kind of pyrimidine derivative and a base as claimed. The . 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,

	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method for treating a skin lesion and skin infection thereof, comprising topically administering to a subject in need of treatment a composition comprising up to about 10% (w/w) of a pyrimidine derivative, and a base. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. As illustrative of the state of the art, the examiner cites (USP 6,268,349 in column 2, lines 19-30) by Herschman et al. which teaches that “not every antiviral agent's function is fully defined in terms of its interaction with a target virus through one or a series of the indicated events; much less is understood where an antiviral agent is employed to treat a new viral infection, especially if the antiviral agent has been poorly characterized. Without the knowledge of a virus' genetic traits and the chemical properties of an antiviral agent, treatment of a 
		
The breadth of the claims
The claims are broadly drawn to a method of treating a skin lesion and skin infection thereof with (viral or non-viral causative factors) by topically administering to a subject a pyrimidine derivative (which encompasses myriad of compounds) with distinct structural configurations, which is also evident from the multiple pyrimidine derivatives that are claimed in instant claim 2 with divergent structural configurations.

3.	The amount of direction or guidance provided and the presence or absence of working examples
	The specification provides no direction or guidance for practicing the claimed invention in its “full scope”. No reasonably specific guidance is provided concerning useful protocols for carrying out the invention as claimed, other than treating HSV lesions with 1% cidofovir in 99% versabase or 99% poloxamer gel or petrolatum base (plasticized base). Although the latter has been disclosed for treatment of Herpes virus lesions, however no working examples/experiments of treatment of lesions and infections thereof by administering to the subject a pyrimidine derivative or reasonable number of pyrimidine derivatives have been has been demonstrated in the instant disclosure.

4.	The quantity of experimentation necessary



Claim Rejections - 35 USC § 112(b), indefiniteness 

	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Appropriate correction is required.



Claim Rejections - 35 USC § 102

	The following is a quotation of the appropriate paragraphs of 35 

U.S.C. 102 that form the basis for the rejections under this section made in this 

Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chilukuri et al.  "Management of acyclovir-resistant herpes simplex virus", DERMATOLOGIC CLINICS, vol. 21, no. 2, April 2003 (2003-04-01), pages 311 - 320).
	Chilukuri et al. teaches use of cidofovir (a pyrimidine derivative) for the treatment of skin infection, (see page 314, column 1 and paragraph 2-3). Chilukuri et al. discloses a method for treating skin infections, see page 314, column 1, paragraph 3 and column 2, paragraph 1, wherein it taught that study of 30 AIDS patients with ACV-R HSV infections were performed with cidofovir, (see 107). Chilukuri et al. further teaches that thirty percent of cidofovir-treated patients experienced complete healing of mucocutaneous lesions, while 50% of the patients treated had greater than 50% decrease in lesion size. A report confirmed the benefit of topical 0.3% and 1% cidofovir gel applied topically once daily showed effective results during a study in an AIDS- related ACV-R HSV facial ulceration and infections, (see page 314, under cidofovir (HPMPC), last paragraph). The amount of 3% of cidofovir reads on the instantly claimed amount of up to about 10% of a pyrimidine derivative and the 0.3% of cidofovir in a gel .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chilukuri et al.  "Management of acyclovir-resistant herpes simplex virus", DERMATOLOGIC CLINICS, vol. 21, no. 2, April 2003 (2003-04-01), pages 311 - 320) in view of Langland et al. (US PG pub. 2018/0200320A1).
While Chilukuri et al. teaches use of a gel as a base for topically administering cidofovir, Chilukuri et al. does not teach use of a liposomal base.
While Chilukuri et al. suggests that use of a combination drugs with different mechanism of action and by blocking different metabolic pathways provided an additive or synergistic effects in treating HSV in mice, wherein the drugs were acyclovir and vidarabine (combination therapy, page 314, second paragraph), Chilukuri et al.  does not teach administration of an additional antiviral agent along with a pyrimidine derivative, cidofovir.
Langland et al. teaches therapeutic compositions for the treatment of viral infections and antiviral compositions, see title and abstract. The reference teaches that patient of a 42 year old, male with lesions of left nose and orbital region was infected 
Langland et al. further teaches in various embodiments, the use of a therapeutic composition for dermal or epithelial topical therapy, wherein said formulation comprises at least one extract for a suspension in a transdermal base, wherein said transdermal base is chosen from the group consisting of VERSABASE, LIPODERM, PENTRAVAN, Pluronic Lecithin Organogel (PLO), and mixtures thereof and wherein the use of the therapeutic composition is for transdermal drug delivery on the cervix or vaginal tract of a patient in need of therapy, see [0047]. The reference teaches that the use of VERSABASE gel in a therapeutic composition of a botanical extract may provide the following benefits: The ammonium acryloyldimethyltaurate/VP Copolymer may act as a gelling agent for the aqueous solution to allow for topical application without dripping or drying out. The aloe vera may enhance skin penetration of the active botanical constituents allowing for transdermal uptake. The allantoin may act as a keratolytic agent to improve moisture binding capacity of the epidermis to also improve drug penetration into the skin, see [0139]. The dosage forms can be lotions, gels, cream, pastes solutions and suspensions, see [0249]. The reference teaches the 50:50 ratio of the botanical extract versus the VERSABASE gel in a therapeutic formulation or the range can go up to 75% (see [0252]) and this amount of the base reads on the claimed of about 45% to about 99.75% of the liposomal base. The reference teaches that the 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized the liposomal base such as LIPODERM or VERSABASE gel as a compounding base to the antiviral cidofovir of Chilukuri et al.                  One of ordinary skill would have been motivated to do so because Chilukuri teaches use of a gel as a base for topically compounding/delivery of cidofovir and Langland et al. teaches a botanical extract in a liposomal base such as LIPODERM or VERSABSE for topically administering the botanical extract ( reads on an antiviral agent)  wherein the keratolytic agent in the liposomal base is used to improve moisture binding capacity of the epidermis and to also improve drug penetration into the skin as discussed above. 
It would have been further obvious to one of ordinary skill to have utilized the botanical extract with antiviral properties as taught by Langland et al. as an additional antiviral agent into the cidofovir comprising composition of Chilukuri et al. for the treatment of herpes virus in order to provide added antiviral effect. Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. Moreover, where it would prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964).
It would have been further obvious to one of ordinary skill before the effective filing date of he claimed invention to have utilized the lipobase or versabase taught by Langland et al. with the cidofovir in combination with acyclovir as taught and suggested by Chilukuri et al. for administering to patients for treating herpes virus. One of ordinary skill would have been motivated to do so because Chilukuri suggests that combination of drugs with different mechanisms (acyclovir) provides additive or synergistic effects in animals and Langland et al. teaches that liposomal base is used to improve moisture binding capacity of the epidermis and to also improve drug penetration into the skin as discussed above. 
Claims 8-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chilukuri et al.  "Management of acyclovir-resistant herpes simplex virus", DERMATOLOGIC CLINICS, vol. 21, no. 2, April 2003 (2003-04-01), pages 311 - 320) in view of Maziasz et al. (US PG pub. 2004/0157848A1).
While Chilukuri et al. as discussed above suggests that use of a combination drugs with different mechanism of action and by blocking different metabolic pathways provided an additive or synergistic effects in treating HSV in mice, wherein the drugs were acyclovir and vidarabine, Chilukuri does not explicitly exemplify administration of an additional antiviral agent acyclovir to a subject in need of treatment.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have utilized an additional antiviral agent such as acyclovir into the composition of Chilukuri et al. for treating herpes virus infection. One of ordinary skill would have been motivated to do so for an additive benefit due to the additional antiviral agent acyclovir. Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06. Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more effective or in some way different than any single member of that combination in order to rebut that prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number 
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.